Oliver, Chief Judge:
This matter is before me on remand from classification proceedings decided by the third division of this court in Old Delft Optical Co., Inc. v. United States, 47 Cust. Ct. 365, Abstract 66210. The conclusion therein, and the judgment issued pursuant thereto, were to the effect that since no proper notice of appraisement was sent by the collector to the consignee, his agent, or attorney, the appraisement of the merchandise and the subsequent liquidation were invalid. The protest was, therefore, dismissed and the matter was remanded to a single judge in reappraisement to determine the proper dutiable value, in the manner provided by law (28 U.S.C. § 2636(d)), of the 25 scanning stereoscopes, exported from Holland in December 1957, which are covered by the entry involved herein.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the present merchandise, as hereinabove identified, is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value therefor is 1,750 florins for each scanning stereoscope, plus packing, as invoiced, prorated.
Judgment will be rendered accordingly.